Denman, J. P., and Green, J.
(dissenting). We respectfully dissent as we believe the majority is improperly substituting its discretion for that of the Syracuse Planning Commission. The Commission is empowered to impose higher than minimum planning and design standards on proposed development where it finds that, due to exceptional and unique conditions, *954development in accordance with minimum lot standards would not reasonably protect the public health, safety and welfare. The considerations which the board may consider in imposing higher lot standards include the location or other physical features of the site and the special nature and character of surrounding development. The Planning Commission rationally applied those factors in imposing higher lot standards on petitioner’s proposed development. It concluded that the site required abundant off-street parking due to the narrow character of the streets, potential problems with snow removal, the need to insure adequate passage of emergency vehicles, and potential competition among residents of the proposed development and their visitors for limited parking. The Commission determined that improvement of the site with six duplex units would result in either unsuitable on-site parking or insufficient "green area” for the use of residents. It was not irrational nor an abuse of discretion for the Commission to reject the proposal to construct six duplexes on the site rather than the five-unit development which it found more appropriate (see, Matter of Currier v Planning Bd., 74 AD2d 872, affd 52 NY2d 722). (Article 78 proceeding transferred by order of Supreme Court, Onondaga County, Auser, J.) Present —Denman, J. P., Boomer, Green, Balio and Lawton, JJ.